Opinion by
Tilson, J.
One witness testified in behalf of the plamtiff and numerous exhibits were received in evidence. Plaintiff contends that this case is governed by the decision in Passaic Worsted Co. v. United States (17 C. C. P. A. 459, T. D. 43916). The court was of the opinion, however, from the record presented, that the case is ruled by the decisions in Whitlock Cordage Co. v. United States (13 Ct. Cust. Appls. 656, T. D. 41490) and Jett v. United States (18 C. C. P. A. 86, T. D. 44044). The protest was overruled.